David Newbern, Justice. William B. Taylor has asked us to reverse the decision of the trial court revoking the probation and sentencing him to imprisonment for concurrent terms of ten years for attempted murder, ten years for terroristic threatening and six years for aggravated assault. He pleaded guilty to those offenses after we had reversed an earlier conviction, Taylor v. State, 284 Ark. 103, 679 S.W.2d 979 (1984), and he was fined $2,000 and placed on supervised probation for five years. In his pro se brief he argues his sentence to imprisonment upon revocation should be no longer than his probation period. He also argues double jeopardy. As Taylor has presented no abstract of the record, we must affirm.  Pro se litigants are held to the abstracting requirements of Arkansas Supreme Court and Court of Appeals Rule 9. Pennington v. Lockhart, 297 Ark. 475, 763 S.W.2d 78 (1989); Bryant v. Lockhart, 288 Ark. 302, 705 S.W.2d 9 (1986). The rule permits affirmance if the abstract is flagrantly deficient. As no abstract was presented, we affirm. Affirmed.